Citation Nr: 1420084	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active service from November 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri, that denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed that decision.  Jurisdiction of this matter is currently with the RO in Houston, Texas.

In May 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This case was initially before the Board in February 2011, at which time it was remanded for further development.  The issues were then denied by the Board in an August 2011 decision.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of VA (Secretary) agreed to jointly remand the case in order for further development to be accomplished.  The Court vacated the Board's August 2011 denial in a June 2012 Order. 

In December 2012, the Board remanded the instant matters for additional development and adjudication.

In January 2014, the Veteran's attorney requested that the Board delay rendering its decision in the instant matters for a period of 90 days commencing from January 2014, when notice that the appeal had been certified to the Board had been provided to the Veteran.

In February 2014, the Veteran's attorney submitted additional argument and evidence in support of the Veteran's appeals.  This submission was accompanied by a waiver of initial agency of original jurisdiction consideration of new evidence.  See 38 C.F.R. § 20.1304 (2013).
In addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board notes the argument of the Veteran's attorney that the VA etiological opinion of record is inadequate.  Specifically, it is asserted that the January 2009 VA opinion, and its April 2011 addendum, failed to discuss pertinent lay evidence regarding the Veteran's exposure to noise in service and that he began experiencing both hearing difficulty and tinnitus in service.  It is also argued that the VA examiner appeared to base the opinion solely upon the Veteran's work as a cook and did not consider the Veteran's reports of noise exposure during training on the firing range and while working on the missile launching crew.  In support of these contentions, several articles and abstracts detailing the acoustic trauma associated with various weapons and equipment were submitted.  

The Board concludes that the issue must again be remanded so as to ensure compliance with VA's statutory duty to assist.
Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall thereafter make arrangements with the appropriate VA medical facility to have the Veteran's claims file reviewed by a VA otolaryngologist.  The claims file and a copy of this remand must be made available to the examiner. 

The VA otolaryngologist is requested to review the Veteran's entire claims file and record a detailed history of in-service and post-service noise exposure of the Veteran.  Thereafter, the VA otolaryngologist is requested to opine as to the following:

(a)  Does the Veteran have current diagnoses of tinnitus and/or a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385 )?

(b)  If the Veteran is determined to have a current diagnosis of a hearing loss disability and/or tinnitus, is it as likely as not that such had onset in service or is causally related to active service, to include injury due to loud noise exposure experienced during training on the firing range and while working on the missile launching crew.  

In offering this impression, the VA otolaryngologist must acknowledge and discuss the reports of the Veteran and of those providing lay statements as to the onset of his hearing problems.  

Regarding the basis for the opinion, the VA otolaryngologist must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the VA otolaryngologist finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

The VA otolaryngologist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the VA otolaryngologist rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for bilateral hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the VA otolaryngologist is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The need for additional examination of the Veteran is left to the discretion of the VA otolaryngologist.  A complete rationale for each opinion given must be provided.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANDOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



